DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 3-8, 10-14, 16-18, 20 & 22 are allowed.
Claims 1-2, 9, 15, 19 & 21 are canceled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Nipper on August 8, 2022 (Interview) & August 10, 2022 (Authorization Confirmation).
The application has been amended as follows:
Claim 3 is amended to read as:
A device, comprising: a fitting mechanism configured to form a cable tie into a closed loop around a bundle of cables by driving a free end of a cable tie around the bundle of cables and through a ratchet cage of the cable tie, the fitting mechanism comprising: a first electric motor; a drive shaft having a first cam and a second cam; and first and second opposing pivoting jaws; wherein the first electric motor configured to rotate the drive shaft such that the first cam actuates the first pivoting jaw, and the second cam actuates the second pivoting jaw in order to retain the bundle of cables between the first and second pivoting jaws; a tensioning device configured to tighten the cable tie around the bundle of cables, the tensioning device driven by a second electric motor; a cable tie strap cutter configured to cut an unused part of the cable tie after it has been tightened around the bundle of cables, the cable tie strap cutter driven by the first electric motor; an electronic unit that controls the first and second electric motors so as to control the fitting mechanism, the tensioning device, and the cable tie strap cutter; and a control interface configured to allow a user of the device to choose an operating mode of the device from a first operating mode and a second operating mode, the first operating mode comprising a first cycle during which the cable tie is tightened around the bundle of cables then, at the end of the first cycle, the unused part of the cable tie is cut so as to eliminate a free end section of the cable tie, and the second operating mode comprising a second cycle during which the cable tie is tightened around the bundle of cables then, at the end of the second cycle, the electronic unit is configured to reverse a direction of rotation of the second motor at the end of the second cycle so as to eject the cable tie from the device without cutting.
Claim 10 is amended to read as:
The device in accordance with claim 6, wherein the drive shaft further includes a third cam configured to actuate the cable tie strap cutter to cut the free end of the cable tie at an outlet of the ratchet cage.
Claim 13 is amended to read as:
A method, comprising: activating a fitting mechanism of a device, the fitting mechanism configured to fit a cable tie into a closed loop around a bundle of cables, the fitting mechanism includes a first electric motor, a drive shaft having a first cam and a second cam, first and second opposing pivoting jaws, and a cable tie feeder, wherein activating the fitting mechanism comprises: activating the first electric motor of the device; rotating, with the first electric motor, the drive shaft that includes the first cam, which actuates the first pivoting jaw of the device, and the second cam, which actuates the second pivoting jaw of the device, to retain the bundle of cables; and activating the cable tie feeder to attach the cable tie to the bundle of cables by looping a free end of the cable tie around the bundle of cables and through a ratchet cage of the cable tie; activating a tensioning device, driven by the rotation of a second electric motor of the device in a first direction, to tighten the cable tie around the bundle of cables thereby attaching the cable tie to the bundle of cables; and driving the rotation of the second electric motor of the device in a second direction to eject the cable tie from the device.
Claim 14 is amended to read as:
The method in accordance with claim 13, wherein the cable tie feeder is further configured to guide the free end of the cable tie around the bundle of cables and through the ratchet cage to fit the cable tie into the closed loop around the bundle of cables.
Response to Arguments
Applicant’s arguments, see Page 10, filed July 28, 2022, with respect to the invocation of 35 U.S.C. § 112(f) have been fully considered and are persuasive in light of amendments to the claims.
35 U.S.C. § 112(f) is no longer invoked.
Applicant’s arguments, see Page 11, filed July 28, 2022, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 3-8, 10-12, 14, 16-18, 20 & 22 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(a) of Claims 3-8, 10-12, 14, 16-18, 20 & 22 have been withdrawn. 
Applicant’s arguments, see Page 12, filed July 28, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 3-8, 10-14, 16-18, 20 & 22 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 3-8, 10-14, 16-18, 20 & 22 have been withdrawn. 
Reasons for Allowance
Claims 3-8, 10-14, 16-18, 20 & 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner’s reasons for allowance are described in Paras. 32-37 of the Non-Final Office Action, mailed June 10, 2022 and therefore are not reproduced herein for the sake of brevity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725